Name: Council Implementing Decision 2012/516/CFSP of 24Ã September 2012 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Decision_IMPL
 Subject Matter: criminal law;  Africa;  international affairs
 Date Published: 2012-09-25

 25.9.2012 EN Official Journal of the European Union L 257/20 COUNCIL IMPLEMENTING DECISION 2012/516/CFSP of 24 September 2012 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Council Decision 2012/285/CFSP (1), and in particular Article 3 thereof, Whereas: (1) On 31 May 2012, the Council adopted Decision 2012/285/CFSP. (2) Following a decision by the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 2048 (2012), six persons should be removed from the list set out in Annex II to Council Decision 2012/285/CFSP and should be included in the list set out in Annex I to that Decision. It is also necessary to amend the entries for those persons. (3) The lists set out in Annexes I and II to Decision 2012/285/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2012/285/CFSP. Those persons shall be added to the list set out in Annex I to Decision 2012/285/CFSP and the corresponding entries shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 24 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 142, 1.6.2012, p. 36. ANNEX PERSONS REFERRED TO IN ARTICLE 1 Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing 1. Captain (Navy) SanhÃ ¡ CLUSSÃ  Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Parentage: Clusse Mutcha and Dalu Imbungue Official function: Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 8.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.8.2013 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. Very close to AntÃ ³nio Injai. SanhÃ ¡ ClussÃ © integrated the Military Command delegation that met with ECOWAS in Abidjan on 26 April 2012. 2. Colonel Cranha DANFÃ  Nationality: Guinea-Bissau D.o.b.: 5.3.1957 Official function: Head of Operations of the Armed Forces Joint Staff Passport: AAIN29392 Date of issue: 29.9.2011 Place of issue: Guinea-Bissau Date of expiry: 29.9.2016 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 3. Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 6.1.1962 Official function: Protocol advisor to the Armed Forces Chief of Staff Point of Contact for the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012 and one of its most active members. He was one of the first officers to publicly assume his affiliation to the Military Command, having signed one of its first communiquÃ ©s (No 5, dated 13 April 2012). Major DjalÃ ³ also belongs to the Military Intelligence. 4. Lieutenant-colonel Tchipa NA BIDON Nationality: Guinea-Bissau D.o.b.: 28.5.1954 Parentage: Nabidom Official function: Head of Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.5.2011 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. 5. Lieutenant-colonel Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27.2.1953 Parentage: Biute Naman and Ndjade Na Noa Official function: Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.7.2006 Place of issue: Guinea-Bissau Date of expiry: 23.7.2009 Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. Also a member of the Military High Command (highest hierarchy of the Bissau-Guinean Armed Forces). 6. Lieutenant-colonel JÃ ºlio NHATE Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Official function: Commander of the Paratroops Regiment Member of the Military Command which has assumed responsibility for the coup dÃ ©tat of 12 April 2012. A loyal ally of AntÃ ³nio Injai, Lt. Col. JÃ ºlio Nhate has the material responsibility for the 12 April 2012 coup, having conducted the military operation.